            Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSHUA KELLIER,

                                Plaintiff,
                                                                  21-CV-3921 (LTS)
                    -against-
                                                                 ORDER TO AMEND
 BILLUPS, et al.,

                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. §§ 1981 and 1983, the Fair

Housing Act, the Americans with Disabilities Act, and state law, alleging that Defendants

violated his rights. Plaintiff moves for assignment of pro bono counsel and for immediate

injunctive relief. By order dated May 12, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the Court

grants Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
          Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 2 of 20




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Named as defendants in this complaint are: (1) the Neighborhood Association for Inter-

Cultural Affairs (NAICA) Director Anthony Acosta; Supervisor Cruz; John Doe “who took the

chair from” Plaintiff; and John Doe security guard (the NAICA defendants); (2) Skyway Men’s

Shelter employees (in Queens) Mrs. Robinson, Mr. D. Robinson, and Mr. Clinton; Security

Guard Jackson, the “bald-headed guy shift leader”; a John Doe “worker” who violated Plaintiff’s




                                                   2
           Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 3 of 20




privacy; and Mr. Judd at a Skyway shelter in Manhattan (Skyway defendants); 1 (3) Coalition for

the Homeless; Samaritan Village; New York City Department of Homeless Services (DHS)

facilities located at NAICA and Chrystie Street; DHS Deputy Director Mrs. Montagna; and DHS

Ombudsman Mrs. Hyler (DHS defendants); (4) Police Officers (PO) Billups and O’Mahoney at

the 17th Precinct; PO Cheung at the 5th Precinct; Mayor Bill De Blasio; and New York City

Human Resources Administration (HRA) Commissioner Steve Banks.

       Plaintiff alleges that Defendants violated his rights under the United States Constitution,

the Fair Housing Act (FHA), and the Americans with Disabilities Act (ADA), and his rights

under city and state regulations governing the shelter system. He also asserts claims of fraudulent

inducement and fraudulent concealment. (ECF 1 at 18-48.) The underlying events allegedly

occurred between September 2019 and July 2020, although Plaintiff also asserts that he placed

311 complaint calls in 2018. (Id. ¶¶ 5, 229, 271.) The complaint contains the following

allegations.

       Plaintiff has been living in homeless shelters in Manhattan, the Bronx, and Queens since

2019. Plaintiff alleges that Defendants discriminated against him because of his race, retaliated

against him for complaining about the discrimination and poor shelter conditions, transferred

him to undesirable shelters, did not permit him to file grievances or police reports, deprived him

of a vegan diet, destroyed his laptop and other property, and conspired to deny him shelter and to

force him into living in unsanitary and substandard conditions. According to Plaintiff, due to the

conduct of the defendants, he developed cellulitis and other physical problems and also suffered




       1
       Plaintiff also names Bentley, Rodriguez, and Jackson, who may be employees at a
Skyway shelter. (Id. at 58-62.)


                                                 3
            Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 4 of 20




mentally. Plaintiff further asserts that Defendants violated the FHA and the ADA because they

tried to place him in a “smaller facility” because he is “disabled.” (Id. at 57-58.)

        Plaintiff seeks unspecified injunctive relief because DHS employees Hyler and Montagna

violated his First Amendment right to file grievances, NAICA Director Acosta “coerced” him

into the same shelter where his laptop was broken, and all Defendants violated his right to

courteous, fair, and respectful treatment. (Id. at 49.) Plaintiff also seeks $25 million in damages.

(Id.)

        Plaintiff previously filed a lawsuit in this District against the NAICA employees, DHS

employees Montagna and Hyler, and PO Cheung. See Kellier v. NAICA, ECF 1:20-CV-1058

(CM) (Kellier I). 2 By order dated March 23, 2020, Judge McMahon directed Plaintiff to file an

amended complaint to address the following deficiencies in his complaint: (1) there is no federal

constitutional right to be placed in a specific shelter or a shelter of a particular quality; (2) there

were no facts in the complaint supporting an inference that Defendants’ conduct was either

discriminatory or retaliatory; (3) Plaintiff could not state section 1983 claims against the NAICA

defendants because, as private actors, they did not act under color of state law; (4) there is no

constitutional right to a police investigation; and (5) violations of state law or regulations do not

give rise to a federal constitutional claim. Judge McMahon alerted Plaintiff that the matter would

be dismissed on the merits if he failed to file an amended complaint. (ECF 1:20-CV-1058, 9.)

Plaintiff did not file an amended complaint, request an extension of time, or otherwise

communicate with the court, and the case was dismissed on July 7, 2020. (ECF 1:20-CV-1058,


        2
         In this pleading, Plaintiff mentions a complaint that he filed alleging that his rights were
violated in connection with his storage unit tenancy. See Kellier v. MMS, ECF 1:20-CV-10939,
21 (LLS) (S.D.N.Y. May 13, 2021) (dismissing complaint with leave to replead). The Court
recently dismissed another complaint as duplicative of this complaint. See Kellier v. Acosta, ECF
1:21-CV-3923, 3 (LTS) (S.D.N.Y. May 26, 2021).


                                                   4
          Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 5 of 20




10.) Plaintiff filed a notice of appeal but withdrew the appeal before it was adjudicated. Kellier v.

NAICA, 20-2614 (2d Cir. Nov. 6, 2020).

                                            DISCUSSION

A.      Claims arising from same events that were at issue in Kellier I

        Under the doctrine of claim preclusion, also known as “res judicata,” a litigant may not

bring a new case that includes claims or defenses that were or could have been raised in an

earlier case in which the same parties were involved if that case resulted in a judgment on the

merits. Brown v. Felsen, 442 U.S. 127, 131 (1979). Claim preclusion “bars a plaintiff from

relitigating claims against a defendant that it lost in a previous action against the same defendant

and claims that the plaintiff could have brought in that earlier action but did not.” Marcel

Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc., 898 F.3d 232, 236-37 (2d Cir. 2018), rev’d

on other grounds, 140 S. Ct. 1589 (2020). The doctrine “‘serves the interest of society and

litigants in assuring the finality of judgments, [and] also fosters judicial economy and protects

the parties from vexatious and expensive litigation.’” Id. at 237 (quoting Curtis v. Citibank, N.A.,

226 F.3d 133, 138 (2d Cir. 2000)). Claim preclusion generally applies if “(i) an earlier action

resulted in an adjudication on the merits; (ii) that earlier action involved the same counterparty or

those in privity with them; and (iii) the claim sought to be precluded was raised, or could have

been raised, in that earlier action.” Id.

        To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action, see Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001), or, in other words, whether facts

essential to the second suit were present in the first suit, NLRB v. United Techs. Corp., 706 F.2d

1254, 1260 (2d Cir. 1983). “A party cannot avoid the preclusive effect of res judicata by




                                                  5
         Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 6 of 20




asserting a new theory or a different remedy.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d

150, 157 (2d Cir. 2017) (internal quotation marks and citation omitted).

       Although claim preclusion is an affirmative defense to be pleaded in a defendant’s

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise the issue. See, e.g.,

Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (affirming district court’s dismissal on

grounds of issue preclusion even though defendant failed to plead that defense, and noting that

“principles of preclusion involve” not only “the rights and interests of the parties,” but also

“important interests of the public and the courts in avoiding repetitive litigation and potentially

inconsistent decisions”); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte

application of collateral estoppel in motion for summary judgment); Salahuddin v. Jones, 992

F.2d 447, 449 (2d Cir. 1993) (“The failure of a defendant to raise res judicata in [an] answer does

not deprive a court of the power to dismiss a claim on that ground.”).

       The elements of claim preclusion are satisfied here. Judge McMahon dismissed the

complaint in Kellier I for failure to state a claim on which relief may be granted, which is an

adjudication on the merits. See Garcia v. Superintendent of Great Meadow Corr. Facility, 841

F.3d 581, 583 (2d Cir. 2016) (“[A] dismissal for failure to state a claim operates as a final

judgment on the merits and thus has res judicata effects.” (internal quotation marks and citation

omitted)). Plaintiff sues the same parties here – the NAICA employees, DHS employees

Montagna and Hyler, and PO Cheung – that he did in Kellier I. And because his claims in this

action arise out of the same events as his claims in Kellier I, any claims against these defendants

in this action could have been asserted in the earlier one. Accordingly, under the doctrine of

claim preclusion, Plaintiff cannot litigate those claims in this action. The Court therefore

dismisses Plaintiff’s claims against the NAICA employees, DHS employees Montagna and




                                                   6
          Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 7 of 20




Hyler, and PO Cheung for failure to state a claim on which relief may be granted, under the

doctrine of claim preclusion. See 28 U.S.C. § 1915(e)(2)(B)(ii); Conopco, Inc. v. Roll Int’l, 231

F.3d 82, 86 (2d Cir. 2000) (holding that dismissal for failure to state a claim is appropriate where

“it is clear from the face of the complaint, and matters of which the court may take judicial

notice, that the plaintiff’s claims are barred as a matter of law” by claim preclusion).

B.      Claims against new defendants or arising from more recent events

        Plaintiff asserts claims against Defendants who were not named in Kellier I, and claims

possibly arising out of events that occurred after the events at issue in Kellier I. In light of

Plaintiff’s pro se status, the Court grants Plaintiff leave to file an amended complaint to assert

any claims that are not precluded by the dismissal order in Kellier I. Plaintiff is reminded,

however, that the reasoning in Judge McMahon’s order in Kellier I applies to any section 1983

claims he may raise against police officers and other state actors, and against private actors.

               The FHA and the ADA

        The FHA “broadly prohibits discrimination in housing . . . .” Gladstone Realtors v. Vill. of

Bellwood, 441 U.S. 91, 93 (1979). Specifically, it prohibits discrimination “against any person in

the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services

or facilities in connection therewith, because of race, color, religion, sex, familial status . . .

national origin” or disability. 42 U.S.C.§ 3604(b), (f). The FHA also prohibits retaliation against

persons who have asserted their rights under the FHA. See id. § 3617 (unlawful “to coerce,

intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account

of his having exercised or enjoyed, or on account of his having aided or encouraged any other

person in the exercise or enjoyment of, any right granted or protected by [among others, §§ 3604

and 3605] of this title”).




                                                    7
         Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 8 of 20




       The ADA prohibits discrimination against the disabled in major areas of life. The statute

consists of three parts: Title I, 42 U.S.C. § 12111 et seq., which prohibits discrimination in

employment; Title II, 42 U.S.C. § 12131 et seq., which prohibits discrimination by public

entities; and Title III, 42 U.S.C. § 12181 et seq., which prohibits discrimination in access to

public accommodations. PGA Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001).

       Even if the Court assumes that Plaintiff is disabled within the meaning of the FHA and

ADA, his assertion that Defendants attempted to place him in a smaller facility because of his

disability do not suggest that Defendants acted with discriminatory or retaliatory animus towards

Plaintiff. If anything, these facts suggest an attempt to accommodate a disability. The Court

grants Plaintiff leave to amend to provide any additional facts in support of his claims of

disability discrimination.

               Section 1981

       Plaintiff also asserts a claim under 42 U.S.C. § 1981. Under § 1981, all individuals “have

the same right . . . to make and enforce contracts, to sue, be parties, give evidence, and to the full

and equal benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens.” § 1981(a). To state a claim under § 1981, a plaintiff must allege three

elements: “(1) the plaintiff is a member of a racial minority; (2) defendant had an intent to

discriminate on the basis of race; and (3) the discrimination concerned one or more of the

activities enumerated in the statute . . . .” Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7

F.3d 1085, 1087 (2d Cir. 1993) (per curiam). The statute extends to conduct by private parties.

Anderson v. Conboy, 156 F.3d 167, 170 (2d Cir. 1998). In order to make out a claim for

individual liability under § 1981, “a plaintiff must demonstrate some affirmative link to causally

connect the actor with the discriminatory action.” Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206,

229 (2d Cir. 2004).


                                                  8
            Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 9 of 20




        As with Plaintiff’s race discrimination claim arising under section 1983, the complaint

does not contain facts showing a connection between what any defendant did or failed to do and

Plaintiff’s race or other characteristic that is protected under section 1981. Moreover, it is not

clear that the alleged conduct of Defendants violates section 1981. Plaintiff is granted leave to

replead this claim if additional facts are available to support it.

               Claims against De Blasio and Banks

        To state a claim under section 1983, a plaintiff must allege facts showing the defendants’

direct and personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y.

State Dep’ t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in this Circuit that

personal involvement of defendants in the alleged constitutional deprivations is a prerequisite to

an award of damages under § 1983.”) (internal quotation marks omitted). A defendant may not

be held liable under section 1983 solely because that defendant employs or supervises a person

who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government

officials may not be held liable for the unconstitutional conduct of their subordinates under a

theory of respondeat superior.”). Rather, “[t]o hold a state official liable under § 1983, a plaintiff

must plead and prove the elements of the underlying constitutional violation directly against the

official.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).

        The complaint does not contain facts showing how Mayor De Blasio or Commissioner

Banks were personally involved in the events giving rise to this complaint or in violating

Plaintiff’s federally protected rights. Supervisors are not liable solely because of their positions

of leadership or authority. If Plaintiff wishes to hold De Blasio and Banks liable, he must allege

facts showing their personal involvement in violating his rights. 3


        3
         A district court may decline to exercise supplemental jurisdiction over state-law claims
when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).


                                                   9
         Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 10 of 20




C.      Motion for counsel

        The factors to be considered in ruling on an indigent plaintiff’s application for the Court

to request pro bono counsel include the merits of the case, the plaintiff’s efforts to obtain a

lawyer, and the plaintiff’s ability to gather the facts and present the case if unassisted by counsel.

See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v. Police Officers, 802

F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are “[t]he factor [that] command[s] the most

attention.” Cooper, 877 F.2d at 172.

        Because it is too early in the proceedings for the Court to assess the merits of this action,

the Court denies Plaintiff’s application for the Court to request pro bono counsel without

prejudice to Plaintiff’s filing another such application at a later date.

D.      Motion for injunctive relief

        Plaintiff has filed an application for an order to show cause, seeking injunctive relief. To

obtain such relief, Plaintiff must show: (1) that he is likely to suffer irreparable harm and

(2) either (a) a likelihood of success on the merits of his case or (b) sufficiently serious questions

going to the merits to make them a fair ground for litigation and a balance of hardships tipping

decidedly in his favor. See UBS Fin. Servs., Inc. v. W.V. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d

Cir. 2011) (citation and internal quotation marks omitted); Wright v. Giuliani, 230 F.3d 543, 547

(2000). Preliminary injunctive relief “is an extraordinary and drastic remedy, one that should not

be granted unless the movant, by a clear showing, carries the burden of persuasion.” Moore v.

Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks and

citation omitted).



Because it is not clear that Plaintiff can assert any federal claims falling within the Court’s
jurisdiction, it will determine at a later stage whether or not to exercise its supplemental
jurisdiction over any state law claims set forth in the complaint.


                                                  10
        Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 11 of 20




       As set forth in this order, the facts alleged do not state a viable claim under federal law.

The Court therefore finds that Plaintiff has failed to show (1) a likelihood of success on the

merits, or (2) sufficiently serious questions going to the merits to make them a fair ground for

litigation and a balance of hardships tipping decidedly in his favor. Accordingly, Plaintiff’s

request for an order to show cause is denied.

                                      LEAVE TO AMEND

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). In an abundance of caution, the Court

grants Plaintiff 60 days’ leave to amend his complaint to detail his claims, as long as they are not

precluded by Kellier I.

       In the “Statement of Claim” section of the amended complaint form, Plaintiff must

provide a short and plain statement of the relevant facts supporting each claim against each

defendant. If Plaintiff has an address for any named defendant, Plaintiff must provide it. Plaintiff

should include all of the information in the amended complaint that Plaintiff wants the Court to

consider in deciding whether the amended complaint states a claim for relief. That information

should include:

       a) the names and titles of all relevant people;




                                                 11
         Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 12 of 20




        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                          CONCLUSION

        Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 21-CV-3921 (LTS). An Amended Complaint form is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed, and he cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

        The motions for counsel and injunctive relief are denied without prejudice. The Clerk of

Court is directed to mail a copy of this order to Plaintiff and note service on the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an




                                                 12
          Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 13 of 20




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 14, 2021
           New York, New York
                                                          /s/ Laura Taylor Swain
                                                        LAURA TAYLOR SWAIN
                                                     Chief United States District Judge




                                              13
          Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 14 of 20




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
         Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 15 of 20




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
        Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 16 of 20




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
        Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 17 of 20




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
        Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 18 of 20




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
        Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 19 of 20




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:21-cv-03921-LTS Document 11 Filed 06/14/21 Page 20 of 20




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
